IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40746
                         (Summary Calendar)



FREDDY L. WALKER,

                                               Plaintiff-Appellant,

versus


BAPTIST HOSPITAL-ORANGE TEXAS; TERRY
WILLIAMS, Director of Support Services;
BUDDY BROWN, Head of Department of
Maintenance; MIKE DANIELS, Supervisor of
Engineering,

                                              Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (1:97-CV-662)
                       --------------------
                           July 12, 2000

Before POLITZ, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Freddy L. Walker appeals from the district

court’s grant of summary judgment dismissing his action against

Defendants-Appellees.    In connection with his appeal, Walker has

filed a motion with this court for leave to file an offer of

settlement of claims.    We deny his motion and affirm the judgment

of the district court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          I.

                             FACTS AND PROCEEDINGS

       After    being     fired    from   his    maintenance       job     by    Baptist

Hospital,       Orange,    Walker     sued      the    hospital    and     the     other

Defendants-Appellees, claiming racial discrimination in his firing

as well as false imprisonment and defamation.                        He was fired

immediately      after    being     charged     with    stealing    food        from   the

hospital cafeteria.         Walker insists, however, that he was fired

because of an altercation he had had with the cafeteria supervisor

several weeks earlier, after which he had refused to sign a write-

up.    He also alleges that he was set up by a cafeteria worker who,

like Walker, is black, when that worker gave him permission to take

the subject food item then denied it.                    Walker avers that this

particular cafeteria worker had a pattern of setting up her fellow

black co-workers for termination.

       The     district    court    dismissed         Walker’s    claims    of     false

imprisonment and defamation as time barred.                 Its grant of summary

judgment dismissing the racial discrimination claim was grounded in

Walker’s failure to establish a prima facie case and, in the

alternative, on the absence of proof of any racial component in the

bases that Walker asserts as the hospital’s real reasons for firing

him.

                                          II.

                                      ANALYSIS

       We have carefully considered the operable facts and applicable

law in this case as reflected in the record on appeal, the briefs


                                           2
filed by the parties, and the Amended Memorandum Opinion of the

district court.   As a result, we are convinced that the district

court committed no reversible error in granting summary judgment

and, indeed, correctly granted that judgment dismissing Walker’s

claims for the right reason.   Even though our review is de novo, we

conclude that nothing would be gained by writing separately.     We

therefore affirm the judgment and all rulings of the district court

for the reasons set forth in the thorough and craftsmanlike opinion

of that court. We also deny all pending motions, including without

limitation Walker’s motion for leave to file a motion for offer of

settlement.

AFFIRMED; MOTIONS DENIED.




                                 3